Citation Nr: 0817843	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back pain.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from April 1971 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for bilateral 
hearing loss and found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
back pain.  


FINDINGS OF FACT

1.  There is no medical evidence relating the veteran's 
currently diagnosed bilateral sensorineural hearing loss to 
his military service and it was not compensably disabling 
within one year of his discharge.  

2.  The April 1983 rating decision that denied service 
connection for a back pain is final.  

3.  The evidence received since an April 1983 rating decision 
does not relate to unestablished facts necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
while on active duty, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The evidence received since the final April 1983 rating 
decision that denied entitlement to service connection for 
back pain, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2004 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, as well as the 
evidence needed to reopen a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the veteran did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated in a May 2006 statement of the case.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the veteran that 
reasonably affects the fairness of this adjudication.   

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service treatment records do not indicate that 
he had hearing loss as that term is defined by VA regulation 
at any time, to include induction and separation from active 
duty.  A private hearing test report dated in October 2005, 
more than 30 years after the veteran's separation from active 
duty, shows that he currently has bilateral hearing loss 
disability by VA standards; however, the report does not 
indicate that the disability is related to his period of 
active military service.  Without evidence that the currently 
diagnosed disability is related to military service, or that 
bilateral sensorineural hearing loss was compensably 
disabling within one year of discharge, service connection 
cannot be granted.  In this regard, the Board notes that the 
veteran was scheduled for a VA audiology examination in March 
2005.  He canceled the appointment, however, and did not 
reschedule.  

To the extent that the veteran asserts that his currently 
diagnosed hearing loss is related to his military service, 
the Board observes that as a lay person he is not competent 
to render a medical diagnosis or provide a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence).  
Hence, his statements alone are not sufficient upon which to 
base a grant of service connection.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  As 
the preponderance of the evidence is against the veteran's 
claim, however, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  If a claim has been previously denied, 
that decision is final, and the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.  

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
 38 C.F.R. § 3.156(a).  

The RO denied entitlement to service connection for back pain 
in an April 1983 rating decision.  In that decision, the RO 
found that the evidence did not show that the veteran had 
chronic low back disability other than complaints of pain.  
The veteran was informed on the determination under cover 
letter dated in May 1983.  He did not, however, file a timely 
notice of disagreement with the determination.  Hence, the 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The evidence of record at the time of the RO's April 1983 
rating decision included the veteran's service treatment 
records which did not show any diagnosis or treatment for a 
back disorder.  Upon separation examination in May 1974, he 
reported recurrent back pain; however, clinical evaluation 
revealed a normal spine and a chronic disability was not 
diagnosed.  Upon VA examination in February 1983, the 
examiner diagnosed a chronic ligamentous strain; however, 
there was no evidence of any disabling features and the 
lumbar spine was found to be clinically normal.  The RO 
concluded that without evidence of a disability with current 
symptomatology, service connection for back pain was not 
warranted. 

The veteran submitted a request to reopen his claim for 
service connection for back pain in October 2004.  He 
submitted a private medical record dated in October 2005 
which reflects that he was diagnosed with cervical disc 
displacement and a contusion in the shoulder region.  It 
appears that the injury was work-related as it was filed 
under Workman's Compensation for insurance purposes.  

The evidence submitted since the last final denial does 
nothing but reiterate the appellant's prior contentions that 
he has a chronic back disability manifested by pain.  This is 
the same contention considered by the RO at the time of the 
April 1983 rating decision.  The veteran has not submitted 
medical evidence showing that he has been diagnosed with a 
chronic back disability that is related to his military 
service.  He has submitted evidence that he has a neck 
disability, but he has not filed a claim for service 
connection for a neck disability; hence, this evidence is not 
relevant to the current claim.  With regard to the veteran's 
complaints of back pain, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In light of the above, the veteran's claim may not be 
reopened and the appeal is denied.  See 38 C.F.R. 
§ 3.156(a).  


ORDER

Service connection for bilateral hearing loss is denied.

New and material evidence has not been submitted and the 
claim to reopen the prior decision that denied service 
connection for back pain is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


